PER CURIAM
This ballot title review proceeding brought under ORS 250.085(2) concerns the Attorney General’s certified ballot title for a proposed initiative measure, denominated by the Secretary of State as Initiative Petition 57 (2002). Petitioner is an elector who timely submitted written comments to the Secretary of State concerning the content of the Attorney General’s draft ballot title and who therefore is entitled to seek review in this court. See ORS 250.085(2) (stating that requirement). We review the Attorney General’s certified ballot title to determine whether it substantially complies with the requirements of ORS 250.035 (2)(a) to (d). ORS 250.085(5).1
Petitioner challenges the Attorney General’s caption, “yes” and “no” vote result statements, and summary. We have considered each of petitioner’s arguments and conclude that none is well taken. Accordingly, we certify the following ballot title to the Secretary of State:
AMENDS CONSTITUTION: OVERRIDES LAWS LIMITING DEVELOPMENT ON FARMLAND, FORESTLAND; REQUIRES APPROVING NEW DWELLING ON EACH TAX LOT
RESULT OF “YES” VOTE: ‘Tes” vote overrides state and local laws that limit building new dwellings on farmland and forestland; requires approving a new dwelling on each tax lot.
RESULT OF “NO” VOTE: “No” vote keeps existing state and local laws that authorize but limit the building or siting of new single-family dwellings on farmland and forestland.
SUMMARY: Amends constitution. Current local and state laws authorize but limit building or siting new dwellings on farmland or forestland. Measure requires approval of a new single-family residence on farmland and forestland on any tax lot one acre or larger, provided listed conditions are met. Conditions include limits on size of dwellings and *476related outbuildings, and setback and waste disposal requirements. Overrides existing state and local limits on building or siting new dwellings on farmland and forest: land. Creates new definition of “parcel” based on receipt of separate tax bill. Measure applies to fee owners and contract purchasers. For tax lots under 10 acres, requires that 80 percent of land not be used for dwellings, outbuildings; 90 percent for tax lots over 10 acres. Other provisions.
Ballot title certified. This decision shall become effective in accordance with ORAP 11.30(10).

 The 2001 Legislative Assembly amended ORS 250.085 in a respect not relevant to this proceeding.